Citation Nr: 0202586	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-06 934A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to an extension of her 
delimiting date for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran had active service from October 1976 to April 
1988.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 determination of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

Additional action by the RO is necessary before the Board can 
proceed with appellate review of the veteran's claim.  In 
March 2002, after the veteran had been notified that her case 
had recently been transferred to the Board and that she had 
90 days to submit additional evidence, the veteran submitted 
such evidence to the Board.  This evidence, which consists of 
a written statement, includes a request for a Board hearing 
at the RO.  

In light of this request, the Board must remand this case to 
the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.    

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this appeal.  
The veteran is free to submit any additional evidence and 
argument she desires to have considered in connection with 
her current appeal; however, no 

action is required until she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 373 (1999).





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




